Citation Nr: 1029944	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  07-40 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right leg disability.  

2. Entitlement to service connection for a left hip disability to 
include as secondary to a service-connected disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from 
October 1959 to September 1961.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in June 2006, of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  



REMAND

In May 2007, the Veteran testified that he injured his right leg 
during service when a generator fell and pinned him down.  He 
indicated he was hospitalized for one week in Frankfurt, Germany.  

As the information provided by the Veteran identifies pertains 
records, and as VA will make as many requests as are necessary to 
obtain relevant records from a Federal department unless the 
records sought do not exist or that further efforts to obtain the 
records would be futile, further development under the duty to 
assist is  needed.




Accordingly, the case is REMANDED for the following action:

1. Request the in-patient records from the U. 
S. Army Hospital, Frankfurt, Germany for 
treatment of a right leg injury in January 
1961.  

If the records do not exist or further 
efforts to obtain the records would be 
futile, notify the Veteran in accordance with 
38 C.F.R. § 3.159(e).

2. After the development has been completed, 
adjudicate the claims.  If any benefit sought 
remains denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



